DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because nearly every line in specification ends with a word that is cut-off. For example, in paragraph [0003] alone, line 3 ends with the word “gi”, line 4 with the word “t”, line 5 with “e”, line 7 with “a”, and line 8 with “stee”. It appears that these words should read “giving”, “to”, “each”, “and” and “steering”, respectively, but for some reason the respective remainders of these words have been cut off and ended up on the subsequent line. Applicant must correct the specification so that no words are cut off mid-word in this way, not just for paragraph [0003] but also for all subsequent paragraphs in the specification. Until all instances of this issue are fixed, the disclosure will be objected to.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
In claim 1, “a tire three-component calculation unit for calculating a tire three- component of four wheels” should be “a tire three-component calculation unit for calculating a tire three- component for each of four wheels”
In claim 1, “a vehicle control unit for performing vehicle control by the vehicle control actuator group based on a tire three-component of the four wheels” should be “a vehicle control unit for performing vehicle control by the vehicle control actuator group based on a tire three-component of at least one of the four wheels”
In claim 1, “wherein the tire three-component calculation unit calculates the tire three-component of the four wheels” should be “wherein the tire three-component calculation unit calculates the respective tire three-component for each of the four wheels”
In claim 1, “which is normalization with driving stiffness of each wheel and cornering stiffness of each wheel, when a number of control requests in the vehicle control is less than degrees of freedom of the vehicle control actuator group.” should be “which is a normalization with respect to driving stiffness of each respective wheel and cornering stiffness of each respective wheel, when a number of control requests in the vehicle control is less than a number of degrees of freedom of the vehicle control actuator group.”
In claims 2-8, a number of words are cut-off at the end of a line so that part of the word is on one line and the remainder of the word is one the next line. For example, in claim 2, the “c” in the word “calculates” appears at the end of line 2, and the rest of word, (“alculates”) appears at the beginning of line 3. This is improper, and applicant should fix all instances of this in claims 2-8 so that no words are cut off at the end of a line. 
In claims 3-4, “the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component an inverse matrix” should be “the tire three-component calculation unit calculates the respective tire three-component of each of the four wheels from the center of gravity six-component using an inverse matrix”
In claims 3-4, “when it is determined that the number of control requests in the vehicle control is the same as the degrees of freedom of the vehicle control actuator group and it is determine d that the number of control requests in the vehicle control is the same as the degrees of freedom of the vehicle control actuator group” should be “when it is determined that the number of control requests in the vehicle control is the same as the number of degrees of freedom of the vehicle control actuator group
In claims 5-8, “the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component a coefficient matrix” should be “the tire three-component calculation unit calculates the respective tire three-component of each of the four wheels from the center of gravity six-component using a coefficient matrix”
In claims 5-8, “when it is determined whether the number of control requests in the vehicle control exceeds the degrees of freedom of the vehicle control actuator group and it is determined that the number of control requests in the vehicle control exceeds the degrees of freedom of the vehicle control actuator group” should be “when it is determined that the number of control requests in the vehicle control exceeds the degrees of freedom of the vehicle control actuator group 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-8 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“center of gravity six-component calculation unit” for calculating in claims 1-2
“tire three-component calculation unit” for calculating in claims 1 and 3-8
“vehicle control unit” for controlling a vehicle actuator group in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that all three of the above components are disclosed in at least Fig. 5 of applicant’s drawings, and in at least paragraphs [0067]-[0076] of applicant’s specification. For example, applicant discloses that:
“center of gravity six-component calculation unit”: applicant discloses that “In S12, the ECU 10 calculates the plane three-component by the center of gravity six-component calculation unit 12” (emphasis added) (See at least [0068] in applicant’s specification)
“tire three-component calculation unit”: applicant discloses that “In step S18, the ECU 10 determines by the tire three-component calculation unit 13 whether the number of control request ‘m’ in the vehicular control is less than the degrees of freedom” (emphasis added) (See at least [0071] in applicant’s specification)
“vehicle control unit”: applicant discloses that “In S30, the ECU 10 transmits a control command to the vehicle control actuator group 4 by the vehicle control unit 14” (emphasis added) (See at least paragraph [0076] in applicant’s specification)
However, it is unclear from these paragraphs whether each “unit” takes the form of hardware components, circuitry, software executed by the ECU 10, or another form entirely. The repeated use of the word “by” is not adequate to clarify this structure. Therefore, the claims are rendered indefinite and rejected under 35 USC 112(b) in the section of this office action titled “Claim Rejections – 35 USC 112”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: 
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f). (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
	Examiner’s note to help applicant overcome the 112(f) interpretation: in order to overcome this 112(f) interpretation and the accompanying 112(b) rejection applicant may amend claim 1 as follows:
	1. A vehicle control apparatus for performing vehicle control by a vehicle control actuator group based on a driver input, the apparatus comprising an electronic control unit (ECU) configured to: 
calculate a center of gravity six-component including a plane three-component and a three-component on spring as vehicle motion targets based on the driver input; 
calculate a tire three- component for each of four wheels of a vehicle based on the center of gravity six- component; and 
perform vehicle control by the vehicle control actuator group based on a tire three-component of at least one of the four wheels, 
wherein the ECU calculates the respective tire three-component for each of the four wheels from the center of gravity six- component by a coordinate transformation without repetition, which is a normalization with respect to driving stiffness of each respective wheel and cornering stiffness of each respective wheel, when a number of control requests in the vehicle control is less than a number of degrees of freedom of the vehicle control actuator group.
Applicant would also have to remove each of the “units” from dependent claims 2-8 and replace them with the “ECU” in order to maintain antecedent basis. Taken together, these amendments would overcome the 112(f) interpretation and 112(b) rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The reason for this is the 112(f) interpretation discussed in the “Claim Interpretation” section of this office action.
Regarding claims 1-8, the following claim limitations invokes 35 U.S.C. 112(f):
“center of gravity six-component calculation unit” for calculating in claims 1-2
“tire three-component calculation unit” for calculating in claims 1 and 3-8
“vehicle control unit” for controlling a vehicle actuator group in claim 1
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification reveals that all three of the above components are disclosed in at least Fig. 5 of applicant’s drawings, and in at least paragraphs [0067]-[0076] of applicant’s specification. For example, applicant discloses that:
“center of gravity six-component calculation unit”: applicant discloses that “In S12, the ECU 10 calculates the plane three-component by the center of gravity six-component calculation unit 12” (emphasis added) (See at least [0068] in applicant’s specification)
“tire three-component calculation unit”: applicant discloses that “In step S18, the ECU 10 determines by the tire three-component calculation unit 13 whether the number of control request ‘m’ in the vehicular control is less than the degrees of freedom” (emphasis added) (See at least [0071] in applicant’s specification)
“vehicle control unit”: applicant discloses that “In S30, the ECU 10 transmits a control command to the vehicle control actuator group 4 by the vehicle control unit 14” (emphasis added) (See at least paragraph [0076] in applicant’s specification)
However, it is unclear from these paragraphs whether each “unit” takes the form of hardware components, circuitry, software executed by the ECU 10, or another form entirely. The repeated use of the word “by” is not adequate to clarify this structure. Therefore, the claims are rendered indefinite and rejected under 35 USC 112(b)
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner’s note to help applicant overcome the rejection: in order to overcome this 112(f) interpretation and the accompanying 112(b) rejection applicant may amend claim 1 as follows:
	1. A vehicle control apparatus for performing vehicle control by a vehicle control actuator group based on a driver input, the apparatus comprising an electronic control unit (ECU) configured to: 
calculate a center of gravity six-component including a plane three-component and a three-component on spring as vehicle motion targets based on the driver input; 
calculate a tire three- component for each of four wheels of a vehicle based on the center of gravity six- component; and 
perform vehicle control by the vehicle control actuator group based on a tire three-component of at least one of the four wheels, 
wherein the ECU calculates the respective tire three-component for each of the four wheels from the center of gravity six- component by a coordinate transformation without repetition, which is a normalization with respect to driving stiffness of each respective wheel and cornering stiffness of each respective wheel, when a number of control requests in the vehicle control is less than a number of degrees of freedom of the vehicle control actuator group.
Applicant would also have to remove each of the “units” from dependent claims 2-8 and replace them with the “ECU” in order to maintain antecedent basis. Taken together, these amendments would overcome the 112(f) interpretation and 112(b) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170102293 A1) in view of Allen et al. (SAE Transactions Vol. 112, Section 6: JOURNAL OF PASSENGER CAR: MECHANICAL SYSTEMS JOURNAL (2003), pp. 1032-1050) in further view of Tan et al. (US 20160304100 A1), hereinafter referred to as Singh, Allen and Tan, respectively.
Regarding claim 1, Singh discloses A vehicle control apparatus (See at least Fig. 5A in Singh: Singh discloses a diagram of robust estimation of tire forces with vehicle model parameter adaptation which uses information from CAN-bus sensors, including a 6D IMU 34, steering input 36 and wheel speed 38 [See at least Singh, 0060]. Singh further discloses that, as the method of Fig. 5A is implemented in a controller area network, the method is therefore implemented by one or more controllers [See at least Singh, 0066]) for performing vehicle control by a vehicle control actuator group (Singh discloses that force estimations by the apparatus may be advantageously applied to various vehicle operating systems such as suspension and braking systems for improve vehicle operability and control [See at least Singh, 0086]) based on a driver input (See at least Fig. 5A in Singh: Singh discloses that steering input 36 is also provided by means of the vehicle CAN-bus as an input to the model [See at least Singh, 0060]), the apparatus comprising: 
a center of gravity six-component calculation unit for calculating a center of gravity six-component including a plane three-component (In at least Fig. 3 of applicant’s disclosure, applicant discloses that the plane three-component comprises Fx, Fy and Mz (yaw moment of inertia). See at Fig. 5A in Singh: Singh discloses that the lateral force (Fy) 62, and the longitudinal force (Fx) 64 are estimated [See at least Singh, 0064]. Singh further discloses that the yaw inertia adaptation 56 is estimated using regression equations that approximate moments of inertia [See at least Singh, 0065]) and one component of a three-component on spring (In at least Fig. 3 of applicant’s disclosure, applicant discloses that the three-component on spring comprises Fz, Mx, and My. See at least Fig. 5A in Singh: Singh discloses that the normal force (Fz) 60 is estimated [See at least Singh, 0064]) as vehicle motion targets based on the driver input (See at least Fig. 5A in Singh: Singh discloses that steering input 36 is also provided by means of the vehicle CAN-bus as an input to the model [See at least Singh, 0060]. Singh further discloses that kinematics based roll and pitch angle estimator 40 receives the acceleration, roll rate, pitch rate and yaw rate and provides an estimation of roll and pitch angles to a RLS CoG height estimation model (1 DOF roll model) 48 to yield a height estimation hcg, which is ultimately utilized to calculate Fz [See at least Singh, 0061]. It will be appreciated by anyone of ordinary skill in the art that the steering input affects the attitude angles which are utilized to determine Fz); 
a tire three-component calculation unit for calculating a tire three- component of four wheels of a vehicle based on the center of gravity six- component (See at least Fig. 5A in Singh: Singh discloses that wheel speed, engine torque and braking torque available from the CAN-bus are provided as inputs to a tire longitudinal force estimator (SMC) 42 with tire rolling radius estimation 44 to yield longitudinal force estimations Fxfl, Fxfr, Fxrl and Fxrr 64 [See at least Singh, 0062]. Singh similar discloses calculation of Fyf and Fyr 62, and of Fzfl, Fzfr, Fzrl and Fzrr 60, in Fig. 5A [See at least Singh, 0064]. It will therefore be appreciated that the calculation the six-component also yields at least three force values corresponding to each tire); and 
a vehicle control unit for performing vehicle control by the vehicle control actuator group based on a tire three-component of the four wheels (Singh discloses that force estimations by the apparatus may be advantageously applied to various vehicle operating systems such as suspension and braking systems for improve vehicle operability and control [See at least Singh, 0086]), 
wherein the tire three-component calculation unit calculates the tire three-component of the four wheels from the center of gravity six- component by a coordinate transformation (See at least Fig. 5A in Singh: Singh discloses that wheel speed, engine torque and braking torque available from the CAN-bus are provided as inputs to a tire longitudinal force estimator (SMC) 42 with tire rolling radius estimation 44 to yield longitudinal force estimations Fxfl, Fxfr, Fxrl and Fxrr 64 [See at least Singh, 0062]. Singh similarly discloses calculation of Fyf and Fyr 62, and of Fzfl, Fzfr, Fzrl and Fzrr 60, in Fig. 5A [See at least Singh, 0064]. It will therefore be appreciated that the calculation the six-component also yields at least three force values corresponding to each tire. Furthermore, the conversion of the model inputs into the specific forces acting in specific directions may broadly be regarded as a coordinate transformation) without repetition (Applicant discloses that “Without repetition means no iteration” [See at least 0060 in applicant’s disclosure]. It will be appreciated that the process of Fig. 5A of Singh does not iterate or loop to calculate the tire force values), which is normalization with driving stiffness of each wheel (Singh discloses that the force estimation made pursuant to the methodology of FIGS. 5A, 5B may be validating via track testing using a vehicle parameter of kroll=1300% roll stiffness Nm/deg, among other test parameters [See at least Singh, 0070]. This may be regarded as a driving stiffness for the wheels), when a number of control requests in the vehicle control is less than degrees of freedom of the vehicle control actuator group (Singh discloses that force estimations by the apparatus may be advantageously applied to various vehicle operating systems such as suspension and braking systems for improve vehicle operability and control [See at least Singh, 0086]. It will therefore be appreciated that the suspension actuators, brake actuators, or both may be actuated. In the situation where only one set of actuators are actuated, it will be appreciated by one of ordinary skill in the art that not all degrees of freedom are being utilized for movement since not all actuators are being actuated).
However, Singh does not explicitly teach the apparatus wherein the apparatus is further configured to calculates the other two components of a three-component on spring.
However, Allen does teach a vehicle dynamics calculation system which calculates the other two components of a three-component on spring (In at least Fig. 3 of applicant’s disclosure, applicant discloses that the three-component on spring comprises Fz, Mx, and My. See at least Fig. 3 in Allen: Allen teaches that the roll and pitch moments of inertia of a vehicle may be calculated using formulas based on the vehicle size [See at least Allen, page 1036]. Also see at least Figs. 4-6 in Allen: Allen further teaches that the moments of inertia Ix and Iy can be electronically calculated and verified using regression [See at least Allen, pages 1039-1041]. Given that Singh already discloses calculation of one moment of inertia as in Allen [See at least Singh, 0065], it would be obvious to also have the controller of Singh calculate the other two moments of inertia if one of ordinary skill in the art were to combine Singh and Allen). Both Allen and Singh teach methods of calculating moments of inertia of a vehicle. However, only Allen explicitly teaches where the moments of inertia calculated may include the roll and pitch moments of inertia.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the moment of inertia calculation module to also calculate the roll and pitch moments of inertia in addition to the yaw moment of inertia, as in Allen. Doing so provides access to these valuable moments, which can be used to evaluate vehicle stability.
However, Singh does not explicitly teach the apparatus being further configured to calculate a cornering stiffness of each wheel in order to determine parameters which are used by the method of Singh.
However, Tan does teach a vehicle dynamics calculation system which calculates a cornering stiffness of each wheel in order to determine parameters which are used by the method of Singh (See at least Fig. 2 in Tan: Tan teaches that the dynamic parameter determination module 204 receives as input the tire tread temperature 212 for each of the tires 118-119 and the load distribution values 216 for each of the tires 118-119 and computes parameter values 218 based on the tire tread temperature 212 and/or the load distribution values 216, wherein the parameter values 218 include, but are not limited to, a tire cornering stiffness for each of the tires 118-119 [See at least Tan, 0022]. Tan teaches that the reference value determination module 206 determines one or more vehicle reference values 220 based on the parameter values 218 and a reference value model, wherein vehicle reference values 220 may include a vehicle yaw rate and a lateral velocity [See at least Tan, 0023]. It will be appreciated, from Fig. 5A of Singh, that yaw rate r is one of the parameters utilized for further calculations). Both Tan and Singh teach methods for determining a yaw rate of a vehicle. However, only Tan explicitly teaches where the yaw rate may be determined using a cornering stiffness calculated for each wheel.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the yaw rate calculation method of Singh to also calculate yaw rate based off of a cornering stiffness calculated by the vehicle controller, as in Tan. Anyone of ordinary skill in the art will appreciate that this improves accuracy of the yaw rate determination, since tire stiffness during cornering affects yaw motions of a vehicle.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170102293 A1) in view of Allen et al. (SAE Transactions Vol. 112, Section 6: JOURNAL OF PASSENGER CAR: MECHANICAL SYSTEMS JOURNAL (2003), pp. 1032-1050) in further view of Tan et al. (US 20160304100 A1) in further view of Katsuyama (US 20150100205 A1), hereinafter referred to as Katsuyama.
Regarding claim 2, Singh in view of Allen in further view of Tan teaches The vehicle control apparatus according to claim 1, wherein the center of gravity six-component calculation unit calculates the plane three-component from the driver input by using a predetermined plane motion model (In at least Fig. 3 of applicant’s disclosure, applicant discloses that the plane three-component comprises Fx, Fy and Mz (yaw moment of inertia). See at Fig. 5A in Singh: Singh discloses that the lateral force (Fy) 62, and the longitudinal force (Fx) 64 are estimated [See at least Singh, 0064]. Singh further discloses that the yaw inertia adaptation 56 is estimated using regression equations that approximate moments of inertia [See at least Singh, 0065]).
However, Singh does not explicitly teach the system wherein the controller calculates the center of gravity six-component by calculating the three-component on spring from the plane three-component by using a predetermined inertial motion model.
However, Katsuyama teaches a system wherein the controller calculates the center of gravity six-component by calculating the three-component on spring from the plane three-component by using a predetermined inertial motion model (Katsuyama teaches that the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force Fx included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment Mx, a target pitch moment My, and a target yaw moment Mz included in a plurality of target motion state amounts for controlling the motions generated on the body Bo [See at least Katsuyama, 0035]. Referring to Fig. 3 of applicant’s disclosure, it will be appreciated that Fx is part of the plane three-component and Mx and My are part of the three-component on spring). Both Katsuyama and Singh in view of Allen in further view of Tan teach methods for calculating the longitudinal driving force and one or more moments of a vehicle. However, only Katsuyama explicitly teaches where the roll moment and pitch moment may be calculated based off of the longitudinal force of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the moment calculation method of Singh in view of Allen in further view of Tan to also calculate the roll moment and pitch moment based off of the longitudinal force of the vehicle, as in Katsuyama. Doing so allows the vehicle control system to control the motions generated by the vehicle as a result of the longitudinal driving force, as will be appreciated by anyone of ordinary skill in the art (With regard to this reasoning, see at least [Katsuyama, 0035]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170102293 A1) in view of Allen et al. (SAE Transactions Vol. 112, Section 6: JOURNAL OF PASSENGER CAR: MECHANICAL SYSTEMS JOURNAL (2003), pp. 1032-1050) in further view of Tan et al. (US 20160304100 A1) in further view of Ishii et al. (US 20080013873 A1), hereinafter referred to as Ishii.
Regarding claim 3, Singh in view of Allen in further view of Tan teaches The vehicle control apparatus according to claim 1, wherein the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component (See at least Fig. 5A in Singh: Singh discloses that wheel speed, engine torque and braking torque available from the CAN-bus are provided as inputs to a tire longitudinal force estimator (SMC) 42 with tire rolling radius estimation 44 to yield longitudinal force estimations Fxfl, Fxfr, Fxrl and Fxrr 64 [See at least Singh, 0062]. Singh similarly discloses calculation of Fyf and Fyr 62, and of Fzfl, Fzfr, Fzrl and Fzrr 60, in Fig. 5A [See at least Singh, 0064]) when it is determined that the number of control requests in the vehicle control is the same as the degrees of freedom of the vehicle control actuator group (Singh discloses that force estimations by the apparatus may be advantageously applied to various vehicle operating systems such as suspension and braking systems for improve vehicle operability and control [See at least Singh, 0086]. It will therefore be appreciated that the suspension actuators, brake actuators, or both may be actuated. In the situation where both sets of actuators are actuated, it will be appreciated by one of ordinary skill in the art that all degrees of freedom are being utilized for movement since all actuators are being actuated) and it is determined that the number of control requests in the vehicle control is the same as the degrees of freedom of the vehicle control actuator group (Singh discloses that force estimations by the apparatus may be advantageously applied to various vehicle operating systems such as suspension and braking systems for improve vehicle operability and control [See at least Singh, 0086]. It will therefore be appreciated that the suspension actuators, brake actuators, or both may be actuated. In the situation where both sets of actuators are actuated, it will be appreciated by one of ordinary skill in the art that all degrees of freedom are being utilized for movement since all actuators are being actuated).
However, Singh does not explicitly teach the system wherein the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component an inverse matrix of a coefficient matrix determined from specifications of the vehicle.
However, Ishii does teach a system for calculating vehicle parameters wherein the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component an inverse matrix of a coefficient matrix determined from specifications of the vehicle (Ishii teaches that the components (Fsx, Fsy, Fsz, Msx, Msz) in the respective axial directions of the load (tire force) applied to the wheel (rotary bearing ring) can be calculated by calculating output values of the respective displacement sensors and a previously stored predetermined function (inverse matrix M-1) [See at least Ishii, 0139]). Both Ishii and Singh in view of Allen in further view of Tan teach methods for calculating tire force components. However, only Ishii explicitly teaches where the components may be calculated using an inverse matrix.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter calculation method of Singh in view of Allen in further view of Tan to also utilize an inverse matrix to calculate tire force components, as in Ishii. Anyone of ordinary skill in the art will appreciate that, when a relationship between a desired parameter and observed parameters are known, an inverse matrix is a common way to calculate the desired parameter.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170102293 A1) in view of Allen et al. (SAE Transactions Vol. 112, Section 6: JOURNAL OF PASSENGER CAR: MECHANICAL SYSTEMS JOURNAL (2003), pp. 1032-1050) in further view of Tan et al. (US 20160304100 A1) in further view of Katsuyama (US 20150100205 A1) in further view of Ishii et al. (US 20080013873 A1).
Regarding claim 4, Singh in view of Allen in further view of Tan in further view of Katsuyama teaches The vehicle control apparatus according to claim 2, wherein the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component (See at least Fig. 5A in Singh: Singh discloses that wheel speed, engine torque and braking torque available from the CAN-bus are provided as inputs to a tire longitudinal force estimator (SMC) 42 with tire rolling radius estimation 44 to yield longitudinal force estimations Fxfl, Fxfr, Fxrl and Fxrr 64 [See at least Singh, 0062]. Singh similarly discloses calculation of Fyf and Fyr 62, and of Fzfl, Fzfr, Fzrl and Fzrr 60, in Fig. 5A [See at least Singh, 0064]) when it is determined that the number of control requests in the vehicle control is the same as the degrees of freedom of the vehicle control actuator group (Singh discloses that force estimations by the apparatus may be advantageously applied to various vehicle operating systems such as suspension and braking systems for improve vehicle operability and control [See at least Singh, 0086]. It will therefore be appreciated that the suspension actuators, brake actuators, or both may be actuated. In the situation where both sets of actuators are actuated, it will be appreciated by one of ordinary skill in the art that all degrees of freedom are being utilized for movement since all actuators are being actuated) and it is determined that the number of control requests in the vehicle control is the same as the degrees of freedom of the vehicle control actuator group (Singh discloses that force estimations by the apparatus may be advantageously applied to various vehicle operating systems such as suspension and braking systems for improve vehicle operability and control [See at least Singh, 0086]. It will therefore be appreciated that the suspension actuators, brake actuators, or both may be actuated. In the situation where both sets of actuators are actuated, it will be appreciated by one of ordinary skill in the art that all degrees of freedom are being utilized for movement since all actuators are being actuated).
However, Singh does not explicitly teach the system wherein the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component an inverse matrix of a coefficient matrix determined from specifications of the vehicle.
However, Ishii does teach a system for calculating vehicle parameters wherein the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component an inverse matrix of a coefficient matrix determined from specifications of the vehicle (Ishii teaches that the components (Fsx, Fsy, Fsz, Msx, Msz) in the respective axial directions of the load (tire force) applied to the wheel (rotary bearing ring) can be calculated by calculating output values of the respective displacement sensors and a previously stored predetermined function (inverse matrix M-1) [See at least Ishii, 0139]). Both Ishii and Singh in view of Allen in further view of Tan in further view of Katsuyama teach methods for calculating tire force components. However, only Ishii explicitly teaches where the components may be calculated using an inverse matrix.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter calculation method of Singh in view of Allen in further view of Tan in further view of Katsuyama to also utilize an inverse matrix to calculate tire force components, as in Ishii. Anyone of ordinary skill in the art will appreciate that, when a relationship between a desired parameter and observed parameters are known, an inverse matrix is a common way to calculate the desired parameter.

Allowable Subject Matter
Claims 5-8 are objected to for containing allowable subject matter, but would be allowable if rewritten if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that applicant also resolves the objections and rejections cited in earlier sections of this office action.
The closest prior art of record is Singh et al. (US 20170102293 A1) in view of Allen et al. (SAE Transactions Vol. 112, Section 6: JOURNAL OF PASSENGER CAR: MECHANICAL SYSTEMS JOURNAL (2003), pp. 1032-1050) in further view of Tan et al. (US 20160304100 A1) in further view of Katsuyama (US 20150100205 A1) in further view of Ishii et al. (US 20080013873 A1). The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5-8, Singh in view of Allen in further view of Tan teaches The vehicle control apparatus according to claim 1.
Furthermore, Ishii teaches the apparatus wherein the tire three-component calculation unit calculates the tire three-component of each tire from the center of gravity six-component a coefficient matrix determined from specifications of the vehicle (Ishii teaches that the components (Fsx, Fsy, Fsz, Msx, Msz) in the respective axial directions of the load (tire force) applied to the wheel (rotary bearing ring) can be calculated by calculating output values of the respective displacement sensors and a previously stored predetermined function (inverse matrix M-1) [See at least Ishii, 0139]).
Furthermore, Singh teaches the apparatus wherein the tire three-component calculation unit calculates the tire three-component of each tire using a least squares method (Singh discloses that rolling radius (static) r is recursively estimated under constant speed conditions using a recursive least squares algorithm [See at least Singh, 0068]. Also see at least Fig. 5A in Singh: Singh further discloses that tire rolling radius estimation 44 is used to yield longitudinal force estimations Fxfl, Fxfr, Fxrl and Fxrr 64 [See at least Singh, 0062]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the apparatus wherein the above computations are performed when it is determined that the number of control requests in the vehicle control exceeds the degrees of freedom of the vehicle control actuator group (emphasis added).
In fact, Singh, Allen, Tan, Katsuyama, Ishii, and the other prior art of record are not in the field of endeavor of detecting a scenario in which the number of control requests in the vehicle control exceeds the degrees of freedom of the vehicle control actuator group at all. At best, [Singh, 0086] teaches requesting a number of degrees of freedom less than or equal to the total number of degrees of the freedom of the vehicle actuators. This is not the same thing as the claimed invention, which considers the scenario where the number of requested vehicle controls of degrees of freedom exceeds the number of degrees of freedom of the vehicle control actuator group in order to determine what calculations to perform. The non-obvious rationale behind this, as disclosed in paragraph [0085] of applicant’s specification, is that, even in situations where certain actuators are deactivated due to abnormalities or a need for thermal protection, it is still possible to calculate all of the tire force components of interest (See at least paragraph [0085] in applicant’s specification). This is not considered or actualized in the prior art of record.
For at least the above stated reasons, claims 5-8 contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668           
                                                                                                                                                                                             /YAZAN A SOOFI/Primary Examiner, Art Unit 3668